Citation Nr: 1755899	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  09-21 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to May 17, 2010, for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability as a result of service connected disabilities prior to June 1, 2011 (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from November 1965 to November 1967, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In August 2012, the Board concluded that a claim for a TDIU had been raised by the record and remanded the claim for further development.  The Board also granted an increased rating of 50 prior to June 5, 2008, denied a rating in excess of 50 percent from June 5, 2008, through May 17, 2010, and granted an increased rating of 70 percent from May 17, 2010, for the Veteran's PTSD, which he appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In January 2013, the Court issued an order that vacated the Board decision regarding entitlement to a rating in excess of 50 percent prior to May 16, 2010, and remanded the claims for compliance with a Joint Motion for Partial Remand (JMPR).  It was specifically noted that the Veteran did not appeal the 70 percent rating for his PTSD effective May 17, 2010.

In June 2013, the Board denied the claim for a rating in excess of 50 percent prior to May 17, 2010, for the Veteran's PTSD, which he again appealed to the Court.  In June 2014, the Court vacated the June 2013 Board's decision denying a rating in excess of 50 percent prior to May 17, 2010, and remanded the claim to the Board for action consistent with the Court's decision.

In March 2015, the Board again remanded the Veteran's claim for a TDIU for further development.  In March 2016, the RO granted a TDIU effective June 1, 2011.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).

In March 2015, the Board also denied the claim for a rating in excess of 50 percent prior to May 17, 2010, for the Veteran's PTSD, which he once more appealed to the Court.  In November 2016, the Court vacated the March 2015 Board's decision denying a rating in excess of 50 percent prior to May 17, 2010, and remanded the claim to the Board for action consistent with the Court's decision.


FINDINGS OF FACT

1.  From January 18, 2008, to May 17, 2010, the Veteran's PTSD was shown to cause occupational and social impairment with deficiencies in most areas, but total social and occupational impairment has not been shown during the course of the Veteran's appeal.

2.  From December 1, 2009, but not earlier, the evidence of record demonstrates that the Veteran's service-connected PTSD rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  From January 18, 2008, to May 17, 2010, the criteria for a 70 percent rating for PTSD were met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a TDIU were met as of December 1, 2009.  38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided VA examinations and neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Under the General Rating Formula for Mental Disorders, a 50 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's mental disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130.  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the veteran.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

GAF scores ranging from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work).  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130.

The Veteran was granted service connection for his PTSD by a June 2008 rating decision and initially rated at 30 percent effective January 18, 2008, the date his service-connection claim was received by VA.  In August 2012, the Board granted an increased rating of 50 prior to June 5, 2008, and denied a rating in excess of 50 percent from June 5, 2008, through May 17, 2010.  The Veteran disagreed with the assigned rating prior to May 17, 2010, and asserts that he is entitled to a higher rating.

The Board has reviewed the recommendations from the Court of Appeals for Veterans Claims (Court) and has concluded that a 70 percent rating is warranted for the Veteran's PTSD throughout the duration of his appeal, dating to January 18, 2008.  However, at no time have the criteria for a 100 percent schedular rating been met. 

In February 2015, the Veteran underwent a private psychological evaluation with Dr. William B. Little.  After reviewing the Veteran's service and medical records, interviewing the Veteran, and conducting an examination, Dr. Little reported that the Veteran's medical records show his symptoms occurred daily and was only marginally managed with medications.  Dr. Little reported that the Veteran exhibited irritability, lack of motivation, and feelings of hopelessness.   Dr. Little reported that the Veteran has had many failed relationships and had an inability to work.  Dr. Little reported that the Veteran has "severe" social and occupational impairments.  Dr. Little opined that the Veteran's PTSD more likely than not met the criteria for a 100 percent rating since 2008.

The findings of Dr. Little regarding the Veteran's "severe" social and occupational impairments is consistent with the other evidence of record and he explained the reasoning behind his findings and grounded his conclusions in the medical evidence of record.  However, severe PTSD does not mandate a 100 percent rating.  Rather, a 70 percent rating contemplates severe symptomatology, and in this case, the Board is satisfied that the Veteran's psychiatric symptomatology has caused occupational and social impairment with deficiencies in most areas.

However, Dr. Little's assertion that the Veteran met the criteria for a 100 percent rating, appears to take his opinion out of the medical realm and into the adjudicator's space.  That is, it is the role of the Board to weigh the medical evidence and to ultimately determine what the appropriate rating is.  As such, Dr. Little's assertion is not found to establish entitlement to a 100 percent schedular rating.  

As noted above, a 100 percent schedular rating requires that total social and total occupational impairment be shown.  Moreover, it is not just the symptoms that are present, but rather it is how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Here, the Veteran's psychiatric symptomatology has clearly caused significant impairment, but it cannot be said that he has experienced total social impairment.  Admittedly, the Veteran appears to have gone through a divorce from his fourth wife during the course of his appeal.  However, a 70 percent rating contemplates the inability to establish and maintain effective relationships.  Of note, when the Veteran left his wife, he moved in with his son and grandson, and at one point even indicated that he was hoping to help his son with his marriage.  At another point, the Veteran talked about going to live with his brother.  As such, it is clear that the Veteran is capable of some level of social interaction and therefore it cannot be said that he is totally socially impaired. 


As such, it cannot be concluded that the Veteran's psychiatric disorder resulted in total occupational and social impairment during the course of his appeal.

Accordingly, a rating of 70 percent rating is granted from January 18, 2008.

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

If, however, the veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b); See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell, 9 Vet. App. 237, 238-9; Floyd, 9 Vet. App. 88, 96.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer, 22 Vet. App. 242; see also Shipwash, 8 Vet. App. 218, 227.

The Veteran was awarded a TDIU as of June 1, 2011.  He is seeking an earlier date for that award.  As discussed above, the Veteran's PTSD has been rated at 70 percent throughout the course of his appeal (since January 18, 2008).  He was also service connected for a left thigh scar, evaluated at a noncompensable rating.  As such, prior to June 2, 2011, the Veteran had a single disability ratable at 60 percent or more, and therefore, he met the schedular rating criteria for a TDIU.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.

At a May 2010 VA examination, the Veteran reported that he had been unable to work for the previous six months.  In August 2012, the Board found that a claim for a TDIU had been raised and remanded the claim for further development.

In a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, received in July 2014, the Veteran reported that he worked through May 2011 as the owner of a heating/cooling business.  He reported that he stopped working due to his service-connected PTSD.

The Veteran also submitted an affidavit in September 2017 in which he asserted that he was self-employed from 1988 until 2011, owning and operating a heating and cooling systems business.  He stated that he mainly worked alone, but would occasionally have either his son or a temporary employee come along.  He stated that in 2007 he started losing customers, and that by 2008 he was going downhill.  Eventually he closed the business in 2011.  He asserted that he was of the opinion that he had been unable to secure and follow a substantially gainful employment since at least 2008.

In April 2008, the Veteran was afforded a VA examination for his PTSD.  He reported that that was self-employed and ran his own heating and cooling company.  He also reported that he remained employed and managed his work sufficiently.

In May 2010, the Veteran was afforded a VA examination for his PTSD.  He reported that he started working part-time since the last VA examination and currently did not work due to interpersonal difficulties.

At the December 2012 private psychological evaluation with Dr. Little, the Veteran reported that he had not worked since he was 62 years old, or approximately since 2008.

As noted, in September 2017, the Veteran reported that he was self-employed through 2011.

In October 2017, Jessica Conard, a vocational expert, after reviewing the Veteran's claims file and interviewing the Veteran, concluded that the Veteran's self-employment constituted a protected work environment and that he only remained employed because he was his own employer.  Ms. Conard opined that the Veteran's PTSD precluded him from securing and following substantially gainful employment since at least 2006.

Of note, this is in direct contradiction of the Veteran's own assertions.  VA regulations provide that marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.

Here, it is not clear how the Veteran's employment was a sheltered workshop or a family business.  The Veteran worked for himself, and owned his own business. He did not maintain employment through the grace and generosity of another family member.  Rather, he obtained work because people retained his expertise to complete jobs.  While it is clear that the Veteran struggled at times with certain jobs and that he declined work on certain jobs on account of his PTSD symptoms, this is the reason he was awarded a 70 percent rating for PTSD.  To say someone is in a protected job because they work for themselves is simply too great a stretch for the Board to make in this case.  No one was sheltering or accommodating the Veteran, and the Board does not believe that the regulations are contemplating someone sheltering himself.   Rather, he was taking jobs he wanted and declining other jobs.
 
The Veteran reported on multiple occasions that he maintained his business.  At the April 2008 VA examination, he reported that he remained employed and managed his work "sufficiently".  It is not until the May 2010 VA examination that he reported difficulty maintaining his business and that he had not worked during the previous six months, or December 1, 2009.

As such, prior to December 1, 2009, the Veteran's own reports weigh against his claim for a TDIU.  These reports are persuasive and found to have great probative value.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran). 

Conversely, the retrospective opinions of Dr. Little and Ms. Conard are given less probative value as they are not consistent with the evidence of record.  Specifically, both opined that the Veteran was unable to sustain substantial gainful employment since at least 2008, yet, per the Veteran's own self-reports he was able to manage his work sufficiently and did not stop working until approximately December 1, 2009.  Even then, his business continued for several years thereafter.

Ms. Conrad bases much of her opinion on guidelines of what a prospective employer would tolerate.  However, flexibility is one of the great virtues of being self-employed.  A self-employed person should not be told they are unemployable because they aren't sitting at a desk for a set period of time each week.  The fact that the Veteran could not work for an employer or occupy a 9-5 desk job should not obscure the fact he was in fact working at the time, and that he had customers retaining his services.  VA regulations look to whether the Veteran can obtain or maintain substantially gainful employment, not whether the Veteran can work for an employer.  The Board believes that the vocational professionals are sincere in their opinions, but the Board finds that an eye test in this case is more probative than the retrospective opinions.  

The Board does not dispute that the Veteran's PTSD symptomatology is severe and that it caused significant impairment, but by his own admission, the Veteran continued to work despite these symptoms until he no longer could.  At that point, VA will recognize a TDIU as being warranted.  However, the Board cannot in good conscience grant a TDIU when the Veteran was clearly, by his own words, working.  Of note, the Veteran is not arguing that his job was not substantially gainful, only that he had to pass up certain higher paying jobs.

The Board finds that overall, the evidence tends to show that the Veteran would not have be able to obtain or retain employment consistent with any past employment, as a result of the functional limitations caused by his service-connected disabilities as of December 1, 2009, consistent with his own assertions.

Accordingly, resolving doubt in the Veteran's favor, a TDIU is granted beginning December 1, 2009.



ORDER

An initial rating of 70 percent, but no higher, for PTSD from January 18, 2008, to May 17, 2010, is granted, subject to the provision governing the award of monetary benefits.

A TDIU beginning December 1, 2009, is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


